Citation Nr: 1311592	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  96-27 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a musculoskeletal disability, to include left shoulder impingement.

3. Entitlement to service connection for a lower gastrointestinal disability, to include diarrhea, irritable bowel syndrome (IBS), hemorrhoids, ulcers of the colon, and upper quadrant pain, to include as due to an undiagnosed illness.  

4. Entitlement to an initial disability evaluation greater than 10 percent for residuals of a left ankle sprain.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to April 1970 and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Louisville, Kentucky. 

In January 1999, the Board denied service connection for bilateral hearing loss and a musculoskeletal disability, and remanded the issues of service connection for a gastrointestinal disability and an increased rating for a left ankle disability.  

The Veteran appealed the January 1999 Board decision to the U. S. Court of Appeals for Veterans Claims (Court), and in a December 2000 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's January 1999 decision as to those claims which were denied as not well-grounded in light of the passage of the Veterans Claims Assistance Act (VCAA) in 2000.  

In August 2001, the Board remanded the Veteran's claim to the RO for additional development.  In February 2006, the Board readjudicated the claims remanded by the court and granted service connection for a gastrointestinal disability, diagnosed as gastroesophageal reflux disease (GERD).  In October 2009, the Board again remanded these matters for further development. 

In June 2011, the Board denied the Veteran's claims.  He appealed the decision to the Court and in a July 2012 Order, the Court granted the parties' June 2012 Joint Motion and vacated the Board's June 2011 decision.  

The Board notes that in the June 2011 decision, the Board also remanded claims for a higher initial evaluation of residuals of a back strain and a total disability rating based on individual unemployability for further development. These issues have not been recertified to the Board, presumably because the RO has not completed the remand development. When the development is complete, if the claims are not granted, the issues must be recertified to the Board for further appellate consideration.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for a neurogenic bladder secondary to a service-connected back disability and service connection for chronic fatigue syndrome were raised by the record in June 2012, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 


Records

As noted in the June 2012 Joint Motion, a proper search for VA treatment records from October 2002 to February 2006 was not conducted.  The RO attempted to obtain these records from the Jackson RO, the Cleveland AMC Resource Center, and the AMC in Washington, D. C.  In January 2008, the Veteran's claims file was returned from the Cleveland AMC as not ready to rate.  In April 2008, the RO sent an email to the AMC in Washington, D. C. to solicit the Veteran's records from October 2002 to February 2006.  No reply was received.  In April 2008, the RO received a negative response from the Jackson RO.  In April 2008, the RO received a negative reply from the Board, which it appears the RO mistook for a negative response from the AMC.  In October 2008, the RO provided notice to the Veteran and made a formal finding that the records were not available.  A negative response from the AMC was never received.  Where VA has constructive and actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the RO must conduct a proper search for the Veteran's records at the AMC, document a negative response, and properly notify the Veteran.  

Gastrointestinal Disability 

In November 2007, a VA examiner concluded that it was not possible to attribute the Veteran's gastrointestinal disabilities to service without resorting to speculation.  The examination was conducted with regard to the Veteran's GERD and it is not clear from the record whether the Veteran has any gastrointestinal disabilities other than GERD.  The November 2007 examiner found that the Veteran did not have a history of chronic diarrhea alternating with episodes of constipation and abdominal cramping, which are typical symptoms of IBS, and concluded that this condition was therefore less likely.  However, the Veteran currently complains of diarrhea and constipation.  In this case, clarification is required as to what gastrointestinal disabilities aside from GERD the Veteran currently has, if any.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 311.  On remand, an examiner must specifically list any and all gastrointestinal disabilities the Veteran has aside from GERD, and provide adequate etiology opinions as to each.  

Left Shoulder Disability

In November 2007, the Veteran underwent a VA joints examination for his left shoulder condition.  The examiner provided a negative opinion and reasoned that there was no evidence of a left shoulder condition when the Veteran separated from service, and that in past evaluations for service connection, previous examiners noted inadequate documentation of a left shoulder condition in the Veteran's service treatment records.  The examiner did not discuss an April 1991 service treatment record showing a diagnosis of left subacromial bursitis.  Given that the Veteran was treated for a left shoulder problem two months prior to his separation from service, an opinion is needed to address the April 1991 medical record.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist, including records from October 2002 to February 2006.  The RO must contact the AMC in Washington, D. C. and request that it search for these records.  A negative response must be received and documented.  

If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2012).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

2. Schedule the Veteran for an examination with an appropriate clinician.  

The purpose of the examination is to determine whether the Veteran has a gastrointestinal disability other than GERD that had its onset or was aggravated during active service; or is otherwise related to any incident of service; or was caused by an undiagnosed illness.  

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must specifically determine whether the Veteran has IBS.   

d) For each gastrointestinal disability other than GERD that is diagnosed, the examiner must provide an opinion as to whether it began during active service, is related to any incident of service, or is due to an undiagnosed illness.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. 

3. Schedule the Veteran for an examination with an appropriate clinician.  

The purpose of the examination is to determine whether the Veteran has a left shoulder disability that had its onset or was aggravated during active service; or, if arthritis is diagnosed, manifested to a compensable degree within one year of active service; or, is otherwise related to any incident of service; or, is due to an undiagnosed illness. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must provide an opinion as to whether the Veteran's left shoulder condition began during active service; or, if arthritis is diagnosed, manifested to a compensable degree within one year of active service; or is otherwise related to any incident of service; or is due to an undiagnosed illness. 

d) The examiner must discuss an April 1991 service treatment record showing a diagnosis of subacromial bursitis.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




